Citation Nr: 0509340	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  00-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.  He died in March 2000 while an inpatient at the 
Department of Veterans Affairs (VA) Medical Center in 
Houston, Texas.  The appellant is his surviving spouse.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 2000 decision of the VA Regional Office 
(RO) in Houston, Texas, which denied service connection for 
the cause of the veteran's death and entitlement to DIC under 
38 U.S.C.A. § 1318.  In August 2001, the appellant and her 
daughters testified at a Board hearing at the RO.  

In an August 2002 decision, the Board denied service 
connection for the cause of the veteran's death.  The 
remaining issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 was held in abeyance in light of a temporary stay on 
such claims, imposed following a decision of the United 
States Court of Appeals for the Federal Circuit.  See 
National Organization of Veteran' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay has since been lifted and the matter is 
again before the Board.  

As set forth below, however, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

In a January 2005 letter, the appellant was advised that she 
was entitled to an additional hearing as the Veterans Law 
Judge who conducted the August 2001 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 
38 C.F.R. § 20.707 (2004).  The following month, she 
responded that she wished to attend a Board videoconference 
hearing.

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2004).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2004), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, the RO must schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 
20.703, 20.704, 20.904 (a)(3) (2004).

Accordingly, this case is remanded for the following action:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a videoconference hearing before a 
Veterans Law Judge.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




